Citation Nr: 1015758	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  10-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
osteoarthritis of the right knee


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his December 2009 Substantive Appeal, the Veteran 
requested a Travel Board hearing.  He has the right to such a 
hearing before issuance of a Board decision in this appeal.  
38 C.F.R. § 20.704 (2009); see also Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993); 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 3.103, 19.9, 19.25, 20.503 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a Travel 
Board hearing before a Veterans Law Judge 
at the RO as soon as such a hearing is 
practically possible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


